     Case 1:20-cv-00359-MAD-DJS Document 41 Filed 06/15/21 Page 1 of 9



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

MICHAEL MILLER,

                                     Plaintiff,
       vs.                                                  1:20-CV-359
                                                            (MAD/DJS)
ANTHONY AUBIN and JUSTIN DANIELS,

                              Defendants.
____________________________________________

APPEARANCES:                                          OF COUNSEL:

HARRIS, CONWAY & DONOVAN, PLLC                        RYAN T. DONOVAN, ESQ.
50 State Street
2nd Floor
Albany, New York 12207
Attorneys for Plaintiff

ANTHONY AUBIN
Defendant pro se

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       Plaintiff commended this action on March 30, 2020, alleging breach of contract,

conversion, fraud, and conspiracy to commit fraud. See Dkt. No. 1. On May 22, 2020, Plaintiff

filed an Affidavit of Service, demonstrating that Defendant Anthony Aubin had been served with

the summons and complaint. See Dkt. No. 16. On July 15, 2020, Plaintiff requested that the

Clerk enter default against Defendant Aubin (hereinafter "Defendant"), which was entered the

following day. See Dkt. Nos. 17 & 18. On July 31, 2020, Plaintiff filed his first motion for

default against Defendant. See Dkt. No. 20. On August 26, 2020, Defendant sent a letter to the


                                                  1
     Case 1:20-cv-00359-MAD-DJS Document 41 Filed 06/15/21 Page 2 of 9



Court requesting Court's assistance. See Dkt. No. 25. In this letter, Defendant apologizes for his

"late response" and claims that he has had criminal charges brought against him and that he did

not realize that this civil action was an entirely different proceeding. See id. Defendant further

states that he does not have an attorney and cannot afford one because he has spent him money

securing his bail. See id. Given the special solicitude courts are required to show pro se litigants,

the Court construed Defendant Aubin's letter as a motion to vacate the entry of default. On

September 21, 2020, the Court ordered the Entry of Default to be vacated and denied the motion

for default judgment. See Dkt. No. 26. On November 6, 2020, pursuant to Rule 55(b) of the

Federal Rules of Civil Procedure, Plaintiff filed the present motion seeking a default judgment

against Defendant pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure. Dkt. No. 28

at 1. On November 9, 2020, the Clerk entered Default against Defendant. See Dkt. No. 29. On

November 20, 2020, Plaintiff filed an Affidavit of Service, demonstrating that Defendant had

been served with the motion for default judgment. See Dkt. No. 30. Defendant has failed to

answer or move against the motion, or to otherwise appear in this action.

       Currently before the Court is Plaintiff's unopposed renewed motion for a default judgment

against Defendant. See Dkt. No. 28.

                                       II. BACKGROUND

       In January of 2020, while shopping online, Plaintiff located a vehicle he wished to

purchase; specifically, a 2019 Audi. See Dkt. No. 1 at ¶ 9. The Audi was being marketed online

for sale by Defendant Aubin. See id. at ¶ 10. Upon information and belief, the Audi was owned

by Defendant Justin Daniels, who had authorized Defendant Aubin to sell the vehicle on his

behalf. See id. at ¶¶ 11-12. The total purchase price of the Audi was $59,500.00. See id. at ¶ 12.

       Plaintiff purchased the vehicle in good faith on January 28, 2020. See id. at ¶ 13. Plaintiff

                                                  2
     Case 1:20-cv-00359-MAD-DJS Document 41 Filed 06/15/21 Page 3 of 9



wired Defendant Aubin $35,000.00 and paid the remaining $24,500.00 in cash upon receiving the

vehicle. See id. at ¶ 14. Plaintiff traveled to Chase Bank in Clifton Park, New York where he

met Defendant Aubin. See id. at ¶ 15. At the bank, Plaintiff and Defendant Aubin signed a

Vehicle Sales Agreement. See id. Additionally, Defendant Aubin produced a wire notice

indicating that the money had been forwarded to Defendant Daniels to satisfy any and all liens on

the Audi. See id. at ¶ 17.

       Upon further investigation after a second transaction, which will be described below, it

was determined that the lien had never been satisfied on the Audi and the money had never been

received by Defendant Daniels. See id. at ¶ 18. According to the complaint, there is a $65,000.00

lien on the Audi which remains unsatisfied at this time. See id. at ¶ 19.

       After the transaction for the Audi, Defendant Aubin contacted Plaintiff indicating that he

had a 2017 Mercedes G550 AMG Sport for sale. See Dkt. No. 1 at ¶ 21. Plaintiff agreed to

purchase the Mercedes for $63,000.00, and Defendant Aubin agreed to deliver the vehicle to

Plaintiff, at or around his residence in Baltimore, Maryland. See id. at ¶¶ 22-23.

       On or about February 4, 2020, Plaintiff wired $10,000.00 to Defendant Aubin, with the

balance to be paid in cash upon delivery. See id. at ¶ 24. Upon delivery of the Mercedes on

February 5, 2020, Plaintiff handed Defendant Aubin $53,000.00 in cash. See id. at ¶ 25. At that

time, a Vehicle Sales Agreement was signed by Defendant Aubin and Plaintiff. See id. at ¶ 26.

       Similar to the first transaction, Defendant Aubin produced a fraudulent wire form to

establish that Defendant Daniels received the money for the sale of the Mercedes. See id. at ¶ 27.

After the transaction, Plaintiff continued to question Defendant Aubin about whether the vehicle's

lien was paid off. See id. at ¶ 28. In response, Defendant Aubin produced a fraudulent letter on

Bank of America letterhead showing that the lien on the Mercedes had been satisfied. See id. at ¶

                                                 3
      Case 1:20-cv-00359-MAD-DJS Document 41 Filed 06/15/21 Page 4 of 9



29. Thereafter, Plaintiff contacted the Bank of America branch in Clifton Park, New York and

confirmed that the letter was not official and that the confirmation on the loan and account

numbers were incorrect. See id. at ¶ 30.

       Weeks after the sale, it was determined that the lien on the Mercedes was approximately

$93,000.00. See id. at ¶ 31. Plaintiff claims that he is now in possession of two vehicles, the

Audi and Mercedes, that do not have clean title, for which he paid Defendants a total of

$122,500.00. See id. at ¶ 32.

                                         III. DISCUSSION

A. Entry of Default Judgment

       "Rule 55(b) of the Federal Rules of Civil Procedure provides that when a party moves for

judgment against an adverse party who has failed to answer or otherwise appear in the action, the

court may enter judgment against the defaulting party." Coated Fabrics Co. v. Mirle Corp., No.

06-CV-5415, 2008 WL 163598, *4 (E.D.N.Y. Jan. 16, 2008) (citing Fed. R. Civ. P. 55(b)). "That

rule, in tandem with the Northern District of New York Local Rule 55.2, sets forth certain

procedural prerequisites that must be met before a default judgment may be entered[.]" Pert 35,

Inc. v. Amari Aviation Ltd., No. 09-CV-0448, 2010 WL 1257949, *3 (N.D.N.Y. Mar. 5, 2010)

(citations omitted). More specifically, in order to grant plaintiff's motion for default judgment,

plaintiff must satisfy the following requirements: "1) show that the defendant was properly served

with a summons and complaint; 2) obtain the entry of default; and 3) provide an affidavit setting

forth the salient facts including, if the defendant is a person, showing that he or she is not an

infant or incompetent, or a member of the United States Military Service." Id. (citing Fed. R.

Civ. P. 55(b)(2); N.Y.N.D. L.R. 55.1 and 55.2) (other citation omitted).

       "When a default judgment is entered, the defendant's failure to respond constitutes an

                                                   4
      Case 1:20-cv-00359-MAD-DJS Document 41 Filed 06/15/21 Page 5 of 9



admission of the well-pleaded factual allegations in the complaint, except as to claims relating to

damages." Coated Fabrics Co., 2008 WL 163598, at *4 (citing Greyhound Exhibitgroup, Inc. v.

E.L. U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992); Au Bon Pain Corp., v. Artect, Inc., 653

F.2d 61, 65 (2d Cir. 1981)). In determining whether to enter a default judgment, the Second

Circuit has cautioned that since a default judgment is an extreme remedy, it should only be

entered as a last resort. See Meehan v. Snow, 652 F.2d 274, 277 (2d Cir. 1981) (citations

omitted). While the Second Circuit has recognized the "push on a trial court to dispose of cases

that, in disregard of the rules, are not processed expeditiously [and] delay and clog its calendar,"

it has held that the district court must balance that interest with its responsibility to "[afford]

litigants a reasonable chance to be heard." Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 95–96 (2d

Cir. 1993) (citations omitted). Thus, in light of the "oft-stated preference for resolving disputes

on the merits," default judgments are "generally disfavored." Id. (citations omitted). Accordingly,

simply because a party is in default, the plaintiff is not entitled to a default judgment as a matter

of right. See Erwin DeMarino Trucking Co. v. Jackson, 838 F. Supp. 160, 162 (S.D.N.Y. 1993)

(noting that courts must "supervise default judgments with extreme care to avoid miscarriages of

justice").

        The Court has "significant discretion" when deciding whether to grant a default judgment

and may consider numerous factors in making the decision, "including whether the grounds

for default judgment are clearly established, ... whether material issues of fact remain, whether

the facts alleged in the complaint state a valid cause of action, whether plaintiff has been

substantially prejudiced by the delay involved, and how harsh an effect a default judgment might

have on the defendant." La Barbera v. Fed. Metal & Glass Corp., 666 F. Supp. 2d 341 at 347

(E.D.N.Y. 2009); see also City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 131 (2d

                                                    5
      Case 1:20-cv-00359-MAD-DJS Document 41 Filed 06/15/21 Page 6 of 9



Cir. 2011); Rodriguez v. Almighty Cleaning, Inc., 784 F. Supp. 2d 114, 123 (E.D.N.Y. 2011).

Additionally, the factors relevant to setting aside an entry of default for good cause pursuant

to Fed. R. Civ. P. 55(c)—the willfulness of the default, the existence of a meritorious defense,

and the level of prejudice that the non-defaulting party may suffer should relief be granted—also

guide the court's decision on the entry of default judgment. See Pecarsky v. Galaxiworld.com

Ltd., 249 F.3d 167, 170 (2d Cir. 2001); Rodriguez, 784 F. Supp. 2d at 123. Default judgments are

an extreme remedy and are generally disfavored. See Enron Oil Corp., 10 F.3d at 90. It is

preferred that disputes be resolved on the merits of each case. See id. at 95–96. Accordingly,

"when doubt exists as to whether a default should be granted or vacated, the doubt should be

resolved in favor of the defaulting party." Id. at 96.

       In the present matter, Plaintiff has satisfied the procedural prerequisites for obtaining a

default judgment. Plaintiff has properly served Defendant with the Complaint, obtained an entry

of default, and provided an Affidavit of Service setting forth all of the requirements set forth

above. See Dkt. Nos. 16-21, 25-30. As such, the Court analyzes the three factors that guide a

court's determination of whether to grant a default judgment below.

B. Willfulness

       "When a defendant is continually and 'entirely unresponsive,' [the] defendant's failure to

respond is considered willful." Trs. of the Pavers & Rd. Builders Dist. Council Welfare Fund v.

JREM Constr. Corp., No. 12–CV–3877, 2013 WL 618738, *3 (E.D.N.Y. Jan. 28, 2013) (quoting

Bridge Oil Ltd. v. Emerald Reefer Lines, LLC, No. 06 Civ. 14226, 2008 WL 5560868, *2

(S.D.N.Y. Oct. 27, 2008)). The Court previously found Defendant's letter sufficient to defeat the

willfulness factor, considering his pro se status. Dkt. No. 26 at 5. As to the second motion for

default judgment, Defendant's continual failure to respond to the Motion for Default sufficiently

                                                   6
     Case 1:20-cv-00359-MAD-DJS Document 41 Filed 06/15/21 Page 7 of 9



demonstrates willfulness. See E. Sav. Bank, FSB v. Beach, No. 13–CV–0341, 2014 WL 923151,

*5 (E.D.N.Y. Mar. 10, 2014); Indymac Bank, F.S.B. v. Nat'l Settlement Agency, Inc., No. 07 Civ.

6865, 2007 WL 4468652, *1 (S.D.N.Y. Dec. 20, 2007). Plaintiff submitted an Affidavit of

Service demonstrating that the Summons and Complaint were served on Plaintiff on November

20, 2020. See Dkt. No. 20. Defendant neither answered nor responded in any way to the motion,

nor did Defendant request an extension of time to respond, and the time to do so has expired.

There is no indication that Defendant's failure to respond to the motion for default judgment, as

well as the Complaint, with the exception of the letter on August 26, 2020, despite being properly

served, was anything but deliberate.

C. Meritorious Defense

       Turning to the next factor, the Court must consider whether Defendant has a meritorious

defense. Where a defendant fails to answer the complaint, courts are unable to make a

determination whether the defendant has a meritorious defense. See Empire State Carpenters

Welfare Fund v. Darken Architectural Wood, No. 11–CV-46, 2012 WL 194075, *3 (E.D.N.Y.

Jan. 17, 2012). "[A]ccordingly, this factor weighs in favor of granting a default judgment."

Joseph v. HDMJ Rest., Inc., 970 F. Supp. 2d 131, 143 (E.D.N.Y.2013) (citations omitted).

Although Defendant's default constitutes an admission of all the factual allegations in the

Complaint as they relate to liability, Plaintiff must nevertheless demonstrate that the uncontested

allegations set forth valid claims. See Said v. SBS Elecs., Inc., No. CV 08–3067, 2010 WL

1265186, *2 (E.D.N.Y. Feb. 24, 2010) ("With respect to liability, a defendant's default does no

more than concede the complaint's factual allegations; it remains the plaintiff's burden to

demonstrate that those uncontroverted allegations, without more, establish the defendant's

liability on each asserted cause of action"). As to the second factor, Defendant's letter makes no

                                                  7
      Case 1:20-cv-00359-MAD-DJS Document 41 Filed 06/15/21 Page 8 of 9



mention of any potential meritorious defense. See Dkt. No. 25. In the Court's Memorandum-

Decision and Order denying the first motion for default judgment on September, 21, 2020, the

Court found that the Defendant had no meritorious defense. Dkt. No. 26 at 5. Defendant has

introduced no proof of a meritorious defense since then. However, considering that he is

proceeding pro se, the fact that he does not satisfy this element does not preclude the Court from

vacating the entry of default. See Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983) (holding that

when the party against whom the default is entered is a pro se defendant, courts must be

particularly sensitive to the defendant's ability to protect his or her rights). Given the Court's

prior denial of motion for default judgment, the Court's Order that Defendant submit his answer

or otherwise respond to Plaintiff's complaint by October 23, 2020, and the continued failure of the

Defendant to respond, the Court has satisfied its burden of particular sensitivity to this pro se

litigant. Dkt. No. 26 at 6.

        Accordingly, plaintiff may be granted the default judgment he seeks, provided that the

well-pleaded allegations of the Complaint establish the alleged breach of contract, conversion,

fraud, and conspiracy to commit fraud violations. Having reviewed the allegations set forth in the

Complaint, the Court finds that the well plead allegations plausibly allege each of these claims

against Defendant. Accordingly, this motion for default judgment is granted as to Defendant

Aubin as to liability.

                                         IV. CONCLUSION

        After carefully considering the entire record in this matter, the parties' submissions and the

applicable law, and for the reasons stated herein, the Court hereby

        ORDERS that Plaintiff's second motion for default judgment (Dkt. No. 28) is

GRANTED as to liability and DENIED as to damages; and the Court further

                                                   8
     Case 1:20-cv-00359-MAD-DJS Document 41 Filed 06/15/21 Page 9 of 9



          ORDERS that Plaintiff shall submit a supplemental memorandum, accompanied by an

affidavit and evidence substantiating its claimed damages within THIRTY (30) DAYS from the

date of this Memorandum-Decision and Order; and the Court further

          ORDERS that if Plaintiff fails to comply with the terms of the Memorandum-Decision

and Order within THIRTY (30) DAYS, the Clerk is directed to return this file to the Court which

may issue a sua sponte order dismissing this action for failure to prosecute, failure to comply with

this Court's Order, and/or failure to comply with the Federal and Local Rules; and the Court

further

          ORDERS that Plaintiff shall serve a copy of this Memorandum-Decision and Order on

Defendant Aubin by Certified Mail, Return Receipt Requested and docket the returned receipt

within THREE (3) DAYS of its return; and the Court further

          ORDERS that the Clerk of the Court serve a copy of this Memorandum-Decision and

Order on all parties in accordance with the Local Rules.


IT IS SO ORDERED.

Dated: June 15, 2021
       Albany, New York




                                                 9
